 



Exhibit 10.2
AMENDMENT NO. 7 TO AMENDED AND RESTATED
RECEIVABLES PURCHASE AGREEMENT
          This Amendment No. 7 to Amended and Restated Receivables Purchase
Agreement (this “Amendment”) is entered into as of August 3, 2005, among Avnet
Receivables Corporation, a Delaware corporation (“Seller”), Avnet, Inc., a New
York corporation (“Avnet”), as initial Servicer (the Servicer together with
Seller, the “Seller Parties” and each a “Seller Party”), each Financial
Institution signatory hereto (the “Financial Institutions”), each Company
signatory hereto (the “Companies”) and JPMorgan Chase Bank, N.A. (successor by
merger to Bank One, NA (Main Office Chicago)), as agent for the Purchasers (the
“Agent”).
RECITALS
          Each of the parties hereto (other than Amsterdam Funding Corporation
and Starbird Funding Corporation, each as a Company (the “New Companies”), and
ABN AMRO Bank N.V. and BNP Paribas, acting through its New York Branch, each as
a Financial Institution (the “New Financial Institutions”)) entered into that
certain Amended and Restated Receivables Purchase Agreement, dated as of
February 6, 2002, and amended such Amended and Restated Receivables Purchase
Agreement pursuant to Amendment No. 1 thereto, dated as of June 26, 2002, and
further amended such Amended and Restated Receivables Purchase Agreement
pursuant to Amendment No. 2 thereto, dated as of November 25, 2002, and further
amended such Amended and Restated Receivables Purchase Agreement pursuant to
Amendment No. 3 thereto, dated as of December 9, 2002, and further amended such
Amended and Restated Receivables Purchase Agreement pursuant to Amendment No. 4
thereto, dated as of December 12, 2002, and further amended such Amended and
Restated Receivables Purchase Agreement pursuant to Amendment No. 5 thereto,
dated as of June 23, 2003, and further amended such Amended and Restated
Receivables Purchase Agreement pursuant to Amendment No. 6 thereto, dated as of
August 15, 2003 (such Amended and Restated Receivables Purchase Agreement, as so
amended, the “Purchase Agreement”).
          Each New Company desires to become a Company party to the Purchase
Agreement, and each New Financial Institution desires to become a Financial
Institution party to the Purchase Agreement.

 



--------------------------------------------------------------------------------



 



          Each of the Purchasers party to the Purchase Agreement immediately
prior to the date hereof, the New Companies and the New Financial Institutions
each desire to effect such assignments and transfers as are necessary for each
New Company to become a Company party to the Purchase Agreement and for each New
Financial Institution to become a Financial Institution party to the Purchase
Agreement.
          Each Seller Party has requested that the Agent and the Purchasers
amend certain provisions of the Purchase Agreement, all as more fully described
herein.
          Subject to the terms and conditions hereof, each of the parties hereto
now desires to amend the Purchase Agreement as particularly described herein.
AGREEMENT
          NOW, THEREFORE, in consideration of the premises, and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:
          Section 1. Definitions Used Herein. Capitalized terms used herein and
not otherwise defined herein shall have the respective meanings set forth for
such terms in, or incorporated by reference into, the Purchase Agreement.
          Section 2. Assignments. In furtherance of, and without limiting any
other provision of, this Amendment, the Purchase Agreement, as amended hereby,
and the transactions contemplated hereby and thereby, and notwithstanding any
requirement of Section 12.1 of the Purchase Agreement to the contrary, the
parties hereto hereby agree that from and after the date hereof the New
Companies and the New Financial Institutions shall be parties to the Purchase
Agreement as follows:
               (a) New Companies. From and after the date hereof, each New
Company shall be a Company party to the Purchase Agreement, as amended hereby,
for all purposes of the Purchase Agreement, as amended hereby, as if such New
Company were an original party thereto, and each New Company agrees to be bound
by all of the applicable terms and provisions contained therein. Each New
Company hereby appoints and authorizes the Agent to take such action as agent on
its behalf and to exercise such powers under the Transaction Documents as are
delegated to the Agent by the terms thereof, together with such powers as are
reasonably incidental thereto. Furthermore, each New Company confirms that
(i) it has received a copy of

2



--------------------------------------------------------------------------------



 



the Purchase Agreement and copies of such other Transaction Documents, and other
documents and information as it has requested and deemed appropriate to make its
own credit analysis and decision to enter into this Amendment and the Purchase
Agreement as amended hereby and (ii) it will, independently and without reliance
upon the Agent, any Company, any Seller Party or any Financial Institution or
Purchaser and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Purchase Agreement, as amended hereby, and the other
Transaction Documents.
               (b) New Financial Institutions. From and after the date hereof,
each New Financial Institution shall be a Financial Institution party to the
Purchase Agreement, as amended hereby, for all purposes of the Purchase
Agreement, as amended hereby, as if such New Financial Institution were an
original party thereto, and each New Financial Institution agrees to be bound by
all of the applicable terms and provisions contained therein. Each New Financial
Institution hereby appoints and authorizes the Agent to take such action as
agent on its behalf and to exercise such powers under the Transaction Documents
as are delegated to the Agent by the terms thereof, together with such powers as
are reasonably incidental thereto. Furthermore, each New Financial Institution
confirms that (i) it has received a copy of the Purchase Agreement and copies of
such other Transaction Documents, and other documents and information as it has
requested and deemed appropriate to make its own credit analysis and decision to
enter into this Amendment and the Purchase Agreement as amended hereby and
(ii) it will, independently and without reliance upon the Agent, any Company,
any Seller Party or any Financial Institution or Purchaser and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Purchase
Agreement, as amended hereby, and the other Transaction Documents.
               (c) Allocations among Companies and Financial Institutions. As of
the date hereof, the Capital of each Company (including each New Company) shall
automatically be reallocated among the Companies (including the New Companies)
so that each Company (including each New Company) has its Pro Rata Share of the
Aggregate Capital after giving effect to this Amendment and any Incremental
Purchase or Reinvestment made on the date hereof. As of the date hereof, the
Commitment of each Financial Institution (including each New Financial
Institution) shall automatically be reallocated among the Financial Institutions
(including the New Financial Institutions) so that the respective Commitments of
each Financial Institution (including each New Financial Institution) are equal
to the applicable amount set forth on Annex B hereto. Each party hereto agrees
to effect such transfers and related

3



--------------------------------------------------------------------------------



 



transactions reasonably required to reflect the reallocations contemplated by
this paragraph.
               (d) Notice Addresses. For the purposes of Section 13.2 of the
Purchase Agreement, each New Company’s and each New Financial Institution’s
address and facsimile number for notices are as follows:
For Amsterdam Funding Corporation:

     
Address:
  Amsterdam Funding Corporation
 
  c/o Global Securitization Services, LLC
 
  114 West 47th Street, Suite 1715
 
  New York, New York 10036
 
  Attention: Andrew Stidd
 
   
Fax:
  (212) 302-8767
 
   
For ABN AMRO Bank N.V:
   
 
   
Address:
  ABN AMRO Bank N.V
 
  540 West Madison Street
 
  Chicago, Illinois 60661
 
  Attention: Asset Securitization Group
 
   
Fax:
  (312) 904-4350
 
   
For Starbird Funding Corporation:
   
 
   
Address:
  Starbird Funding Corporation
 
  c/o J.H. Management Corporation
 
  One International Place, Room 3218
 
  Boston, MA 02110-2916
 
  Attention: Doug Donaldson  
Fax:
  (617) 951-7050

4



--------------------------------------------------------------------------------



 



     
For BNP Paribas, acting through its New York Branch:
   
Address:
  BNP Paribas
 
  787 Seventh Avenue
 
  8th Floor
 
  New York, NY 10019
 
  Attention: Michael Gonik
 
   
Fax:
  (212) 841-2689

          Section 3. Representations and Warranties of New Financial
Institutions. Each of the New Financial Institutions hereby represents and
warrants to the Agent and the Company in such New Financial Institution’s
Purchaser Group that:
               (a) Existence and Power. Such New Financial Institution is a
corporation or banking association or public company with limited liability duly
organized, validly existing and in good standing under the laws of its
jurisdiction of organization, and has all organizational power to perform its
obligations hereunder and under the Purchase Agreement, as amended hereby.
               (b) No Conflict. The execution and delivery by such New Financial
Institution of this Amendment and the performance of its obligations hereunder
and under the Purchase Agreement, as amended hereby, are within its
organizational powers, have been duly authorized by all necessary organizational
action, do not contravene or violate (i) its certificate or articles of
incorporation or association or by-laws or other organizational documents,
(ii) any law, rule or regulation applicable to it, (iii) any restrictions under
any agreement, contract or instrument to which it is a party or by which any of
its property is bound, or (iv) any order, writ, judgment, award, injunction or
decree binding on or affecting it or its property, and do not result in the
creation or imposition of any Adverse Claim on its assets. This Amendment has
been duly authorized, executed and delivered by such New Financial Institution.
               (c) Governmental Authorization. No authorization or approval or
other action by, and no notice to or filing with, any governmental authority or
regulatory body is required for the due execution and delivery by such New
Financial Institution of this Amendment and the performance of its obligations
hereunder and under the Purchase Agreement, as amended hereby, except that has
already been received.

5



--------------------------------------------------------------------------------



 



               (d) Binding Effect. Each of this Amendment and the Purchase
Agreement, as amended hereby, constitutes the legal, valid and binding
obligation of such New Financial Institution enforceable against such New
Financial Institution in accordance with its terms, except as such enforcement
may be limited by applicable bankruptcy, insolvency, reorganization or other
similar laws relating to or limiting creditors’ rights generally and by general
principles of equity (regardless of whether such enforcement is sought in a
proceeding in equity or at law).
          Section 4. Amendments. Subject to the terms and conditions set forth
herein, the Purchase Agreement is hereby amended as follows:
               (a) Section 1.2 of the Purchase Agreement is hereby amended and
restated in its entirety to read as follows:
   Section 1.2 Increases. Seller shall provide the Agent, by 3:00 p.m. (Chicago
time) at least two Business Days prior to the date of each Incremental Purchase,
with prior written notice in a form set forth as Exhibit II hereto of such
Incremental Purchase (a “Purchase Notice”). Each Purchase Notice shall be
subject to Section 6.2 hereof (and, in the case of the initial Purchase Notice,
Section 6.1) and, except as set forth below, shall be irrevocable and shall
specify the requested Purchase Price (which shall not be less than $10,000,000)
and date of purchase and, in the case of an Incremental Purchase to be funded by
any of the Financial Institutions, the requested Discount Rate and Tranche
Period. Following receipt of a Purchase Notice, the Agent will promptly notify
each Company of such Purchase Notice after the Agent’s receipt thereof and the
Agent will identify the Companies that agree to make the purchase. If any
Company declines to make a proposed purchase, Seller may cancel the Purchase
Notice as to all Purchasers or, in the absence of such a cancellation, the
Incremental Purchase of the Purchaser Interests, which such Company has declined
to purchase, will be made by such declining Company’s Related Financial
Institutions in accordance with the rest of this Section 1.2. If the proposed
Incremental Purchase or any portion thereof is to be made by any of the
Financial Institutions, the Agent shall send notice of the proposed Incremental
Purchase to the applicable Financial Institutions concurrently by telecopier,
telex or cable specifying (i) the date of such Incremental Purchase, which date
must be at least one Business Day after such notice is received by the
applicable Financial Institutions, (ii) each Financial Institution’s Pro Rata
Share of the aggregate Purchase

6



--------------------------------------------------------------------------------



 



Price of the Purchaser Interests the Financial Institutions in such Financial
Institution’s Purchaser Group are then purchasing and (iii) the requested
Discount Rate and the requested Tranche Period. On the date of each Incremental
Purchase, upon satisfaction of the applicable conditions precedent set forth in
Article VI and the conditions set forth in this Section 1.2, the Companies
and/or the Financial Institutions, as applicable, shall deposit to the Facility
Account, in immediately available funds, no later than 12:00 noon (Chicago
time), an amount equal to (i) in the case of a Company that has agreed to make
such Incremental Purchase, such Company’s Pro Rata Share of the aggregate
Purchase Price of the Purchaser Interests of such Incremental Purchase or
(ii) in the case of a Financial Institution, such Financial Institution’s Pro
Rata Share of the aggregate Purchase Price of the Purchaser Interests the
Financial Institutions in such Financial Institution’s Purchaser Group are then
purchasing. Each Financial Institution’s Commitment hereunder shall be limited
to purchasing Purchaser Interests that the Company in such Financial
Institution’s Purchaser Group has declined to purchase. Each Financial
Institution’s obligation shall be several, such that the failure of any
Financial Institution to make available to Seller any funds in connection with
any purchase shall not relieve any other Financial Institution of its
obligation, if any, hereunder to make funds available on the date of such
purchase, but no Financial Institution shall be responsible for the failure of
any other Financial Institution to make funds available in connection with any
purchase.
               (b) Section 1.3 of the Purchase Agreement is hereby amended and
restated in its entirety to read as follows:
     Section 1.3 Decreases. Seller shall provide the Agent with prior written
notice in conformity with the Required Notice Period (a “Reduction Notice”) of
any proposed reduction of Aggregate Capital from Collections and the Agent will
promptly notify each Purchaser of such Reduction Notice after the Agent’s
receipt thereof. Such Reduction Notice shall designate (i) the date (the
“Proposed Reduction Date”) upon which any such reduction of Aggregate Capital
shall occur (which date shall give effect to the applicable Required Notice
Period), and (ii) the amount of Aggregate Capital to be reduced which shall be
applied ratably to the Purchaser Interests of the Companies and the Financial
Institutions in accordance with the amount of Capital (if any) owing to the
Companies (ratably, based on their respective Pro Rata Shares), on

7



--------------------------------------------------------------------------------



 



the one hand, and the amount of Capital (if any) owing to the Financial
Institutions (ratably to each Financial Institution, based on the ratio of such
Financial Institution’s Capital at such time to the aggregate Capital of all of
the Financial Institutions at such time), on the other hand (the “Aggregate
Reduction”). Only one (1) Reduction Notice shall be outstanding at any time.
Concurrently with any reduction of Aggregate Capital pursuant to this Section,
Seller shall pay to the applicable Purchaser all Broken Funding Costs arising as
a result of such reduction. No Aggregate Reduction will be made following the
occurrence of the Amortization Date without the consent of the Agent.
               (c) Section 1.4 of the Purchase Agreement is hereby amended and
restated in its entirety to read as follows:
     Section 1.4 Payment Requirements. All amounts to be paid or deposited by
any Seller Party pursuant to any provision of this Agreement shall be paid or
deposited in accordance with the terms hereof no later than 11:00 a.m. (Chicago
time) on the day when due in immediately available funds, and if not received
before 11:00 a.m. (Chicago time) shall be deemed to be received on the next
succeeding Business Day. If such amounts are payable to a Purchaser, they shall
be paid to the Agent, for the account of such Purchaser, at 1 Bank One Plaza,
Chicago, Illinois 60670 until otherwise notified by the Agent, and the Agent
agrees to remit any such amounts received to the applicable Purchaser. If such
amounts are payable to the Agent, they shall be paid to the Agent at 1 Bank One
Plaza, Chicago, Illinois 60670 until otherwise notified by the Agent. Upon
notice to Seller, the Agent (on behalf of itself and/or any Purchaser) may debit
the Facility Account for all amounts due and payable hereunder. All computations
of Yield, per annum fees or discount calculated as part of any CP Costs, per
annum fees hereunder and per annum fees under the Fee Letters shall be made on
the basis of a year of 360 days for the actual number of days elapsed. If any
amount hereunder or under any other Transaction Document shall be payable on a
day which is not a Business Day, such amount shall be payable on the next
succeeding Business Day.

8



--------------------------------------------------------------------------------



 



               (d) Section 2.6 of the Purchase Agreement is hereby amended and
restated in its entirety to read as follows:
     Section 2.6 Maximum Purchaser Interests. In accordance with this
Section 2.6, Seller shall ensure that the Purchaser Interests of the Purchasers
shall at no time exceed in the aggregate 97% or, if the Purchaser Interest
Condition is existing at such time, 100%. If as of the date of any Weekly Report
or Monthly Report the aggregate of the Purchaser Interests of the Purchasers
exceeds 97% or, if the Purchaser Interest Condition is existing at such time,
100%, Seller shall pay to the Purchasers (ratably based on the ratio of each
Purchaser’s Capital at such time to the Aggregate Capital at such time) within
one (1) Business Day an amount to be applied to reduce the Aggregate Capital,
such that after giving effect to such payment the aggregate of the Purchaser
Interests equals or is less than 97% or, if the Purchaser Interest Condition is
existing at such time, 100%. If at any time (other than as of the date of any
Weekly Report or Monthly Report) the aggregate of the Purchaser Interests of the
Purchasers exceeds 97% or, if the Purchaser Interest Condition is existing at
such time, 100%, Seller shall pay to the Purchasers (ratably based on the ratio
of each Purchaser’s Capital at such time to the Aggregate Capital at such time)
within five (5) Business Days an amount to be applied to reduce the Aggregate
Capital, such that after giving effect to such payment the aggregate of the
Purchaser Interests equals or is less than 97% or, if the Purchaser Interest
Condition is existing at such time, 100%.
               (e) Section 2.7 of the Purchase Agreement is hereby amended and
restated in its entirety to read as follows:
     Section 2.7 Repurchase Option. In addition to Seller’s rights pursuant to
Section 1.3, Seller (so long as Seller is an Affiliate of the Servicer) shall
have the right (after providing written notice to the Agent (and upon receipt
thereof the Agent will forward such notice to each Purchaser) in accordance with
the Required Notice Period), at any time, to repurchase from the Purchasers all,
but not less than all, of the then outstanding Purchaser Interests. The purchase
price in respect thereof shall be an amount equal to the Aggregate Unpaids
through the date of such repurchase, payable in immediately available funds.
Such repurchase shall be without representation, warranty or recourse of any
kind by, on the part of, or against any Purchaser or the Agent.

9



--------------------------------------------------------------------------------



 



               (f) Section 5.1(o) of the Purchase Agreement is hereby amended by
deleting the phrase “(other than a Permitted Adverse Claim)” from the end of the
first sentence in such section.
               (g) Section 5.1(v) of the Purchase Agreement is hereby amended
and restated in its entirety to read as follows:
          (v) Aggregate Capital. Seller has determined that, immediately after
giving effect to each purchase hereunder, the Aggregate Capital is no greater
than 97% or, if the Purchaser Interest Condition is existing immediately before
and after giving effect to such purchase, 100% of the amount equal to (i) the
Net Receivables Balance, minus (ii) the Aggregate Reserves.
               (h) Section 6.2 of the Purchase Agreement is hereby amended by
(i) deleting the phrase “and Scotia” from clause (a)(i) and clause (a)(ii) of
such section and (ii) replacing the phrase “and the aggregate Purchaser
Interests do not exceed 97%” in clause (d)(iii) of such section with the phrase
“and, in the case of an Incremental Purchase, the aggregate Purchaser Interests
do not exceed 97% or, if the Purchaser Interest Condition is existing on such
date, 100%”.
               (i) Section 7.1(a) of the Purchase Agreement is hereby amended by
replacing the phrase “to be furnished to the Agent and Scotia” in such section
with the phrase “to be furnished to the Agent (and upon receipt thereof the
Agent will forward the same to each Company or its designee)”.
               (j) Section 7.1(b) of the Purchase Agreement is hereby amended by
replacing the phrase “will notify the Agent and Scotia” in such section with the
phrase “will notify the Agent (and upon receipt thereof the Agent will forward
such notice to each Company or its designee)”.
               (k) Section 7.1(d) of the Purchase Agreement is hereby amended by
replacing the phrase “will furnish to the Agent and Scotia” in such section

10



--------------------------------------------------------------------------------



 



with the phrase “will furnish to the Agent (and upon receipt thereof the Agent
will forward the same to each Company or its designee)”.
               (l) Section 7.1(n) of the Purchase Agreement is hereby amended by
replacing the phrase “Upon the request of the Agent or Scotia” in such section
with the phrase “Upon the request of the Agent or any Financial Institution”.
               (m) Section 7.1(p) of the Purchase Agreement is hereby amended
and restated in its entirety to read as follows: “(p) {Intentionally Omitted}.”
               (n) Section 7.2(e) of the Purchase Agreement is hereby amended
and restated in its entirety to read as follows:
          (e) Aggregate Capital. Other than in compliance with Section 2.6, at
no time prior to the Amortization Date shall Seller permit the Aggregate Capital
to be greater than 97% or, if the Purchaser Interest Condition is existing at
such time, 100% of the amount equal to (i) the Net Receivables Balance, minus
(ii) the Aggregate Reserves.
               (o) Section 8.2(b) of the Purchase Agreement is hereby amended by
amending and restating the last sentence in such section in its entirety to read
as follows: “The Agent shall notify each Financial Institution of such new
depositary account.”
               (p) Section 8.5 of the Purchase Agreement is hereby amended and
restated in its entirety to read as follows:
     Section 8.5 Reports. The Servicer shall prepare and forward to the Agent
(and upon receipt thereof the Agent will forward the same to each Company or its
designee) (i) by 1:00 p.m. (Chicago time) on the third Business Day following
the last day of each fiscal month of the Servicer and at such times as the Agent
or the Required Purchasers shall request, a Monthly Report (which shall include
a work sheet

11



--------------------------------------------------------------------------------



 



calculating the Net Receivables Balance and the amount of Eligible Receivables),
(ii) by 1:00 p.m. (Chicago time) on the third Business Day of each calendar week
(other than a calendar week in which a Monthly Report is required to be
delivered pursuant to clause (i) of this sentence) following any calender week
during which at any time the Weekly Reporting Condition existed, a Weekly Report
with respect to such preceding calendar week and (iii) at such times as the
Agent or the Required Purchasers shall request, a listing by Obligor of all
Receivables together with an aging of such Receivables.
               (q) Sections 9.1(b) and 9.1(c) of the Purchase Agreement are
hereby amended and restated in their entirety to read as follows:
     (b) (i) Any representation, warranty, certification or statement made by
any Seller Party in this Agreement (other than the representation or warranty
set forth in Section 5.1(v)), any other Transaction Document or in any other
document delivered pursuant hereto or thereto shall prove to have been incorrect
when made or deemed made or (ii) the representation or warranty set forth in
Section 5.1(v) shall prove to have been incorrect when made or deemed made and
such breach of Section 5.1(v) is not cured within one (1) Business Day if such
breached representation or warranty was made or deemed as of the date of any
Weekly Report or Monthly Report or within five (5) Business Days if such
breached representation or warranty was made or deemed as of any date other than
the date of any Weekly Report or Monthly Report.
     (c) Failure of Seller to pay any Indebtedness when due; or the failure of
Servicer to pay any Indebtedness in excess of $35 million, individually or in
the aggregate, when due; or the default by Servicer, or any affiliate of
Servicer which is a party thereto, in the performance of any term, provision or
condition contained in the Modified Avnet Credit Agreement, the effect of which
is to cause, or to permit the holder or holders of such Indebtedness to cause,
such Indebtedness to become due prior to its stated maturity; or any
Indebtedness of any

12



--------------------------------------------------------------------------------



 



Seller Party in excess of $35 million (other than the Modified Avnet Credit
Agreement) shall be caused to be declared due and payable, or shall be declared
to be due and payable or required to be prepaid (other than by a regularly
scheduled payment) prior to the date of maturity thereof.
               (r) Section 9.1(h) of the Purchase Agreement is hereby amended
and restated in its entirety to read as follows:
     (h) (i) the “Consolidated Interest Coverage Ratio” (as defined in the
Current Avnet Credit Agreement) as of the end of any period of four fiscal
quarters of Avnet shall be less than 3.00 to 1.00 or (ii) the “Consolidated
Leverage Ratio” (as defined in the Current Avnet Credit Agreement) at any time
during any period set forth below shall be greater than the ratio set forth
below opposite such period:

              Maximum Consolidated Period   Leverage Ratio
April 3, 2005 through July 2, 2005
    5.00 to 1.00  
July 3, 2005 through October 1, 2005
    4.75 to 1.00  
October 2, 2005 through December 31, 2005
    4.50 to 1.00  
January 1, 2006 through July 1, 2006
    4.25 to 1.00  
July 2, 2006 and thereafter
    4.00 to 1.00  

               (s) Section 9.1(m) of the Purchase Agreement is hereby amended
and restated in its entirety to read as follows: “(m) {Intentionally Omitted}.”
               (t) Section 9.1(n) of the Purchase Agreement is hereby amended
and restated in its entirety to read as follows: “(n) {Intentionally Omitted}.”

13



--------------------------------------------------------------------------------



 



               (u) Section 12.1(c) of the Purchase Agreement is hereby amended
by replacing the phrase “the Agent or Scotia” in such section with the phrase
“the Agent or any Financial Institution”.
               (v) Clause (B) of Section 13.1(b)(iii) of the Purchase Agreement
is hereby amended and restated in its entirety to read as follows:
(B) change the definition of “Aggregate Reserves,” “Concentration Limits,”
“Default Ratio,” “Delinquency Ratio Trigger,” “Dilution Horizon Factor,”
“Dilution Reserve,” “Dilution Ratio,” “Dilution Percentage,” “Dilution Ratio
Trigger,” “Eligible Receivable,” “Loss Horizon Factor,” “Loss Reserve,” “Loss
Percentage,” “Loss Ratio Trigger,” “Pricing Grid,” “Servicing and Yield
Reserve,” “Stress Factor”, and “Weekly Reporting Condition”;
               (w) Section 13.5(b) of the Purchase Agreement is hereby amended
by replacing the phrase “Bank One or Scotia acts as the administrative agent” in
such section with the phrase “the Agent or any Financial Institution acts as the
administrative agent”.
               (x) Section 13.7 of the Purchase Agreement is hereby amended by
inserting “(a)” immediately prior to the first sentence contained in such
section and inserting the following paragraph (b) at the end of such section:
          (b) Notwithstanding any provisions contained in this Agreement to the
contrary, no Company shall, nor shall be obligated to, pay any amount pursuant
to this Agreement unless (i) such Company has received funds which may be used
to make such payment and which funds are not required to repay its Commercial
Paper when due and (ii) after giving effect to such payment, either (x) such
Company could issue Commercial Paper to refinance all of its outstanding
Commercial Paper (assuming such outstanding Commercial Paper matured at such
time) in accordance with the program documents governing

14



--------------------------------------------------------------------------------



 



such Company’s securitization program or (y) all of such Company’s Commercial
Paper is paid in full. Any amount which such Company does not pay pursuant to
the operation of the preceding sentence shall not constitute a claim (as defined
in §101 of the Federal Bankruptcy Code) against or corporate obligation of such
Company for any such insufficiency unless and until such Company satisfies the
provisions of clauses (i) and (ii) above. This paragraph (b) shall survive the
termination of this Agreement.
               (y) Exhibit I to the Purchase Agreement is hereby amended by
deleting, in their entirety, each of the following definitions from such
exhibit: (i) “Avnet 364-Day Credit Agreement”, (ii) “Avnet Multi-Year Credit
Agreement”, (iii) “Capitalized Lease Indebtedness”, (iv) “Debt”, (v)
“Guarantee”, (vi) “Maturing Amount”, (vii) “Permitted Adverse Claim” and (viii)
“Preference Stock”.
               (z) Exhibit I to the Purchase Agreement is hereby amended by
amending and restating in their entirety each of the following definitions
appearing in such exhibit to read as follows:
     “Accrual Period” means each calendar month, provided that the initial
Accrual Period hereunder with respect to each Company means the period from (and
including) the date of the initial purchase by such Company hereunder to (and
including) the last day of the calendar month thereafter.
     “Applicable Margin” means, as of any date of determination, a percentage
per annum equal to (i) the “Applicable Rate” (as defined in the Modified Avnet
Credit Agreement) applicable to “Eurocurrency Rate Loans” (as defined in the
Modified Avnet Credit Agreement) or if such rate is not defined therein, the
margin applicable to United States dollar denominated loans made under the
Modified Avnet Credit Agreement bearing interest at a Eurodollar based rate or
(ii) if the Modified Avnet Credit Agreement has been terminated, cancelled or is
otherwise not in effect, a rate reasonably determined by the Financial
Institutions based on prevailing market conditions at such time for a company of
a similar financial condition as Avnet at such time.

15



--------------------------------------------------------------------------------



 



     “Concentration Limit” means, at any time, for any Obligor, 3.33% of the
aggregate Outstanding Balance of all Eligible Receivables at such time, or such
other amount (a “Special Concentration Limit”) for such Obligor requested by
Seller in writing to the Agent and consented to in writing by each and every
Purchaser (in each case, in its sole and absolute discretion); provided, that
(i) if each and every Purchaser does not so consent to such amount requested by
Seller, but the Required Purchasers so consent, the applicable Special
Concentration Limit shall be 5.00% of the aggregate Outstanding Balance of all
Eligible Receivables at such time, (ii) in the case of an Obligor and any
Affiliate of such Obligor, the Concentration Limit (including any Special
Concentration Limit) shall be calculated as if such Obligor and such Affiliate
are one Obligor and (iii) the Required Purchasers may, upon not less than three
Business Days’ notice to Seller, cancel any Special Concentration Limit.
     “Facility Termination Date” means the earliest of (i) the Liquidity
Termination Date and (ii) the Amortization Date.
     “Liquidity Termination Date” means August 1, 2006.
     “Loss Horizon Factor” means, at any time, a percentage equal to (i) the sum
of (A) the aggregate amount of Receivables, less the amount of such Receivables
that are rebilled to the Obligor, originated during the three calendar month
period then most recently ended and (B) 25% of the aggregate amount of
Receivables, less the amount of such Receivables that are rebilled to the
Obligor, originated during the calendar month period four calendar months prior
to the then most recently ended calendar month, divided by (ii) the aggregate
Outstanding Balance of all Non-Delinquent Receivables at the end of the calender
month period then most recently ended.
     “Purchase Limit” means $450,000,000, as such amount may be modified in
accordance with the terms of Section 4.6(b).
     “Stress Factor” means on any date (i) if the most recent Weekly Report and
the most recent Monthly Report contain a debits-only aging of the Receivables

16



--------------------------------------------------------------------------------



 



in form and substance satisfactory to the Agent, 2.00 and (ii) if the most
recent Weekly Report and the most recent Monthly Report do not contain such
debits-only aging of the Receivables, the applicable amount set forth below
based upon the ratings of Avnet applicable on such date to any Long-Term Debt
then outstanding:

              Stress Ratings   Factor
Category 1
       
Above BBB- by S&P or Baa3 by Moody’s
    2.00  
 
       
Category 2
       
BBB- or BB+ by S&P, or Baa3 or Ba1 by Moody’s
    2.25  
 
       
Category 3
       
BB or lower by S&P or Ba2 or lower by Moody’s
    2.50  

For purposes of the foregoing, (i) if no rating for Long-Term Debt shall be
available from either Moody’s or S&P, such rating agency shall be deemed to have
established a rating for the Long-Term Debt of Avnet which is one rating grade
higher than the subordinated debt rating grade of Avnet, (ii) if no rating for
Long-Term Debt or subordinated debt of Avnet shall be available from either
Moody’s or S&P,

17



--------------------------------------------------------------------------------



 



the Stress Factor shall be as set forth in Category 3, (iii) if the ratings
established or deemed to have been established by Moody’s and S&P shall fall
within different Categories, the Stress Factor shall be based upon the
numerically higher Category and (iv) if any rating established or deemed to have
been established by Moody’s or S&P shall be changed (other than as a result of a
change in the rating system of either Moody’s or S&P), such change shall be
effective as of the date on which such change is first announced by the rating
agency making such change. Each such change shall apply to all calculations
involving the Stress Factor during the period commencing on the effective date
of such change and ending on the date immediately preceding the effective date
of the next such change. If the rating system of either Moody’s or S&P shall
change, or if any such rating agency shall cease to be in the business of rating
corporate debt obligations, in each case, prior to the Facility Termination
Date, Avnet and the Agent shall negotiate in good faith to amend the definition
of “Stress Factor” hereunder to reflect such changed rating system or the
unavailability of ratings from such rating agency and, pending the effectiveness
of any such amendment, the Stress Factor shall, to the extent applicable, be
determined by reference to the rating most recently in effect prior to such
change or cessation.
               (aa) The definition of “Change of Control” appearing in Exhibit I
to the Purchase Agreement is hereby amended by deleting the phrase “(other than
a Permitted Adverse Claim)” from the end of such definition.

18



--------------------------------------------------------------------------------



 



               (bb) The definition of “Eligible Receivable” appearing in
Exhibit I to the Purchase Agreement is hereby amended by adding the following
clause to the end of clause (i) of such definition:
, provided that a Government Receivable that otherwise would be an Eligible
Receivable under this definition but for this clause (i) shall be an Eligible
Receivable to the extent that the aggregate Outstanding Balance of all such
Government Receivables does not exceed 2% of the aggregate Outstanding Balance
of all Eligible Receivables, and, provided, further, that a Foreign Receivable
that otherwise would be an Eligible Receivable under this definition but for
this clause (i) shall be an Eligible Receivable to the extent that the aggregate
Outstanding Balance of all such Foreign Receivables does not exceed 2% of the
aggregate Outstanding Balance of all Eligible Receivables
               (cc) The definition of “Eligible Receivable” appearing in
Exhibit I to the Purchase Agreement is hereby amended by replacing the
percentage “10%” appearing in clause (iv) of such definition with the percentage
“15%”.
               (dd) Exhibit I to the Purchase Agreement is hereby amended by
adding, in appropriate alphabetical order, the following new definitions to such
exhibit:
     “Current Avnet Credit Agreement” means that certain Credit Agreement, dated
as of June 7, 2004, among Avnet, Avnet Logistics U.S., L.P., a Texas limited
partnership, certain other borrowers party thereto, each lender party thereto
and Bank of America, N.A., as administrative agent, swing line lender and L/C
issuer, as in effect on June 7, 2004, without giving effect to any amendment,
restatement, waiver, release, supplementation, cancellation, termination or
other modification thereof.
     “Government Receivable” means a Receivable the Obligor of which is the
United States federal government, a state or local government, a governmental
subdivision of the United States federal government or of a state or local
government, or an agency of the United States federal government or of a state
or local government. For the purposes of this definition the phrase “state or
local government” means a state or local government of a state, city or
municipality located within the fifty states of the United States or the
District of Columbia.

19



--------------------------------------------------------------------------------



 



     “Foreign Receivable” means a Receivable the Obligor of which, if a natural
person, is a resident of any member country in the Organization for Economic
Co-operation and Development (other than the United States) (each such member
country, a “Specified OECD Country”) or, if a corporation or other business
organization, is organized under the laws of a Specified OECD Country or any
political subdivision thereof and has its chief executive office in a Specified
OECD Country or the United States.
     “Modified Avnet Credit Agreement” means that certain Credit Agreement,
dated as of June 7, 2004, among Avnet, Avnet Logistics U.S., L.P., a Texas
limited partnership, certain other borrowers party thereto, each lender party
thereto and Bank of America, N.A., as administrative agent, swing line lender
and L/C issuer, as such agreement may be amended, restated or otherwise modified
and in effect from time to time, together with any renewals, replacements,
extensions or refinancings or substitution refinancings of such agreement or the
related Indebtedness.
     “Moody’s” means Moody’s Investors Service, Inc. and its successors.
     “Purchaser Interest Condition” means that either the rating of Avnet’s
Long-Term Debt is equal to BBB- or higher by S&P or Baa3 or higher by Moody’s.
     “Pricing Grid” means the pricing grid attached as Schedule D.
     “S&P” means Standard & Poor’s Ratings Services and its successors.
     “Weekly Reporting Condition” means that either (i) the rating of Avnet’s
Long-Term Debt is lower than BBB- by S&P and lower than Baa3 by Moody’s or
(ii) no rating for Avnet’s Long-Term Debt is available from either Moody’s or
S&P.
               (ee) The definition of “Fee Letter” appearing in Exhibit I to the
Purchase Agreement is hereby amended by adding the following clause to the end
of such definition:

20



--------------------------------------------------------------------------------



 



and (iii) any other fee letter or similar letter agreement relating to the
payment of fees to any of the Purchasers entered into among Seller, the
Purchasers party thereto and/or any agent or agents acting on behalf of any such
Purchasers, as any such fee letter or letter agreement may be amended or
modified and in effect from time to time
               (ff) The definition of “Monthly Report” appearing in Exhibit I to
the Purchase Agreement is hereby amended by deleting the phrase “and Scotia”
from such definition.
               (gg) The definition of “Purchase Price” appearing in Exhibit I to
the Purchase Agreement is hereby amended by amending and restating in its
entirety clause (iii) of such definition to read as follows:
(iii) the excess, if any, of (A) 97% or, if the Purchaser Interest Condition is
existing on the applicable purchase date, 100% of the amount equal to (1) the
Net Receivables Balance on the applicable purchase date, minus (2) the Aggregate
Reserves on the applicable purchase date, over (B) the aggregate outstanding
amount of Aggregate Capital determined as of the date of the most recent Monthly
Report or Weekly Report, taking into account such proposed Incremental Purchase
               (hh) The definition of “Weekly Report” appearing in Exhibit I to
the Purchase Agreement is hereby amended by deleting the phrase “and Scotia”
from such definition.
               (ii) Exhibit II to the Purchase Agreement is hereby deleted in
its entirety and replaced with Annex A hereto.
               (jj) Schedule A to the Purchase Agreement is hereby deleted in
its entirety and replaced with Annex B hereto.
               (kk) Schedule C to the Purchase Agreement is hereby amended by
adding the following new clause (c) and clause (d) to the end of the definition
of

21



--------------------------------------------------------------------------------



 



“Company Costs” in such schedule:
     c. For any Purchaser Interest purchased by Amsterdam Funding Corporation
(for purposes of this paragraph c, the “ABN Company”), for any day, the sum of
(i) the costs paid or payable by the ABN Company in respect of all discount,
yield or interest owing by the ABN Company for such day in respect of Commercial
Paper of the ABN Company allocated by the ABN Company in whole or in part to
financing or maintaining such Purchaser Interest plus (ii) the commissions of
placement agents and dealers in respect of such Commercial Paper for such day
plus (iii) the costs and expenses of issuing such Commercial Paper, including
all note issuance costs in connection therewith, for such day. For each
Settlement Period, the ABN Company shall calculate its aggregate Company Costs
for such Settlement Period and report such Company Costs to the Agent pursuant
to Section 3.3 of this Agreement.
     d. For any Purchaser Interest purchased by Starbird Funding Corporation
(for purposes of this paragraph d, the “BNP Company”), for any day, the sum of
(i) discount or yield accrued on Pooled Commercial Paper (as defined below) on
such day, plus (ii) any and all accrued commissions in respect of placement
agents and Commercial Paper dealers, and issuing and paying agent fees incurred,
in respect of such Pooled Commercial Paper for such day, plus (iii) other costs
associated with funding small or odd-lot amounts with respect to all receivable
purchase facilities which are funded by Pooled Commercial Paper for such day,
minus (iv) any accrual of income net of expenses received on such day from
investment of collections received under all receivable purchase facilities
funded substantially with Pooled Commercial Paper, minus (v) any payment
received on such day net of expenses in respect of broken funding costs related
to the prepayment of any purchaser interest of the BNP Company pursuant to the
terms of any receivable purchase facilities funded substantially with Pooled
Commercial Paper. In addition to the foregoing costs, if Seller shall request
any Incremental Purchase during any period of time determined by the BNP Company
(or by the BNP Company’s agent on its behalf) in its sole discretion to result
in incrementally higher Company Costs with respect to the BNP Company applicable
to such Incremental Purchase by the BNP Company, the Capital associated with any
such Incremental Purchase shall, during such period, be deemed to be funded by
the BNP

22



--------------------------------------------------------------------------------



 



BNP Company in a special pool (which may include capital associated with other
receivable purchase facilities) for purposes of determining such additional
Company Costs applicable only to such special pool and charged each day during
such period against such Capital. Each Purchaser Interest funded substantially
with Pooled Commercial Paper will accrue Company Costs with respect to the BNP
Company each day on a pro rata basis, based upon the percentage share the
Capital in respect of such Purchaser Interest represents in relation to all
assets held by the BNP Company and funded substantially with Pooled Commercial
Paper. For the purposes of this paragraph (d), “Pooled Commercial Paper” means
Commercial Paper notes of the BNP Company subject to any particular pooling
arrangement by the BNP Company, but excluding Commercial Paper issued by the BNP
Company for a tenor and in an amount specifically requested by any Person in
connection with any agreement effected by the BNP Company. For each Settlement
Period, the BNP Company shall calculate its aggregate Company Costs for such
Settlement Period and report such Company Costs to the Agent pursuant to
Section 3.3 of this Agreement.
               (ll) The Purchase Agreement is hereby amended by adding Annex C
hereto as new Schedule D to such agreement immediately after Schedule C to the
Purchase Agreement.
          Section 5. Conditions to Effectiveness of this Amendment. This
Amendment shall become effective as of the date hereof, upon the satisfaction of
the conditions precedent that:
               (a) Amendment. The Agent shall have received, on or before the
date hereof, executed counterparts of this Amendment, duly executed by each of
the parties hereto.
               (b) Amendment to Receivables Sale Agreement. The Agent shall have
received, on or before the date hereof, duly executed copies of Amendment No. 6
to Receivables Sale Agreement, dated as of the date hereof and in the form of
Exhibit A hereto (the “RSA Amendment”), by and among Seller and Avnet; and the
RSA Amendment shall be in full force and effect.
               (c) Certain Tax Forms. Each of the Agent and Seller shall have
received, on or before the date hereof, from each of the New Financial
Institutions and the New Companies two duly completed copies of United States
Internal Revenue

23



--------------------------------------------------------------------------------



 



Service Forms W-8BEN or W-8ECI, certifying in either case that each of the New
Financial Institutions and the New Companies, as applicable, is entitled to
receive payments under the Purchase Agreement, as amended hereby, or under any
other applicable Transaction Document without deduction or withholding of any
United States federal income taxes.
               (d) Fee Letters; Costs, Fees and Expenses; Funding Agreements.
Each of the Agent and each Company (including each New Company) shall have
received, on or before the date hereof, fee letters, in form and substance
satisfactory to the Agent or such Company (as applicable), in each case, duly
executed by the parties thereto. The New Companies, the New Financial
Institutions, the Agent and each Purchaser shall have received, on or before the
date hereof, all fees, costs and expenses due and payable to any of them on or
before the date hereof pursuant to this Amendment, any engagement letter, any
Fee Letter (as defined in the Purchase Agreement as amended hereby) or any other
Transaction Document. The Agent shall have received, on or before the date
hereof, confirmation from each Company (including each New Company) that it has
in effect all required Funding Agreements related to the transactions
contemplated by this Amendment and the Purchase Agreement, as amended hereby.
               (e) Representations and Warranties. As of the date hereof, both
before and after giving effect to this Amendment, all of the representations and
warranties contained in the Purchase Agreement and in each other Transaction
Document shall be true and correct in all material respects as though made on
the date hereof (and by its execution hereof, each of Seller and the Servicer
shall be deemed to have represented and warranted such).
               (f) No Amortization Event. As of the date hereof, both before and
after giving effect to this Amendment, no Amortization Event or Potential
Amortization Event shall have occurred and be continuing (and by its execution
hereof, each of Seller and the Servicer shall be deemed to have represented and
warranted such).
          Section 6. Miscellaneous.
               (a) Effect; Ratification. The amendments set forth herein are
effective solely for the purposes set forth herein and shall be limited
precisely as written, and shall not be deemed to (i) be a consent to, or
acknowledgment of, any amendment, waiver or modification of any other term or
condition of the Purchase Agreement or of any other instrument or agreement
referred to therein or (ii) prejudice any

24



--------------------------------------------------------------------------------



 



right or remedy which any Purchaser, any New Company, any New Financial
Institution or the Agent may now have or may have in the future under or in
connection with the Purchase Agreement, as amended hereby, or any other
instrument or agreement referred to therein. Each reference in the Purchase
Agreement to “this Agreement,” “herein,” “hereof” and words of like import and
each reference in the other Transaction Documents to the Purchase Agreement or
to the “Receivables Purchase Agreement” or to the “Purchase Agreement” shall
mean the Purchase Agreement as amended hereby. This Amendment shall be construed
in connection with and as part of the Purchase Agreement and all terms,
conditions, representations, warranties, covenants and agreements set forth in
the Purchase Agreement and each other instrument or agreement referred to
therein, except as herein amended, are hereby ratified and confirmed and shall
remain in full force and effect.
               (b) Transaction Documents. This Amendment is a Transaction
Document executed pursuant to the Purchase Agreement and shall be construed,
administered and applied in accordance with the terms and provisions thereof.
               (c) Costs, Fees and Expenses. In addition to the costs, fees and
expenses payable pursuant to Section 5 and without limiting Section 10.3 of the
Purchase Agreement, Seller agrees to reimburse the Agent, the New Companies, the
New Financial Institutions and the Purchasers upon demand for all reasonable and
documented out-of-pocket costs, fees and expenses (including the reasonable fees
and expenses of counsels to any of the Agent, the New Companies, the New
Financial Institutions and/or the Purchasers) incurred in connection with the
preparation, execution and delivery of this Amendment.
               (d) Counterparts. This Amendment may be executed in any number of
counterparts, each such counterpart constituting an original and all of which
when taken together shall constitute one and the same instrument.
               (e) Severability. Any provision contained in this Amendment that
is held to be inoperative, unenforceable or invalid in any jurisdiction shall,
as to that jurisdiction, be inoperative, unenforceable or invalid without
affecting the remaining provisions of this Amendment in that jurisdiction or the
operation, enforceability or validity of such provision in any other
jurisdiction.
               (f) GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED AND CONSTRUED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK EXCLUDING CHOICE-OF-LAW
PRINCIPLES OF THE LAW OF SUCH STATE THAT WOULD REQUIRE THE APPLICATION OF THE

25



--------------------------------------------------------------------------------



 



LAWS OF A JURISDICTION OTHER THAN SUCH STATE.
               (g) WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES TRIAL
BY JURY IN ANY JUDICIAL PROCEEDING INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER
(WHETHER SOUNDING IN TORT, CONTRACT OR OTHERWISE) IN ANY WAY ARISING OUT OF,
RELATED TO, OR CONNECTED WITH THIS AMENDMENT, ANY DOCUMENT EXECUTED BY ANY
SELLER PARTY PURSUANT TO THIS AMENDMENT OR THE RELATIONSHIP ESTABLISHED
HEREUNDER OR THEREUNDER.
               (h) Amendment to Receivables Sale Agreement. Each of the Agent
and each Purchaser, by its execution hereof, consents to Seller’s execution and
delivery of the RSA Amendment. Each of the Agent and each Purchaser deems this
paragraph to constitute prior written consent to Seller’s execution of the RSA
Amendment and deems this paragraph to satisfy the requirements of
Section 7.1(i)(N) of the Purchase Agreement.
               (i) Funding Agreement Consent. By its execution hereof, JPMorgan
Chase Bank, N.A. (successor by merger to Bank One, NA (Main Office Chicago)), in
its capacity as a party to any applicable Funding Agreement with or for the
benefit of Preferred Receivables Funding Corporation (“Prefco”), hereby
(i) consents to Prefco’s execution of this Amendment and the transactions
contemplated hereby, (ii) acknowledges that this Amendment has been made
available to and has been reviewed by it, (iii) consents to this Amendment and
(iv) deems this paragraph to satisfy any applicable requirements regarding this
Amendment set forth in any such Funding Agreement.
(Signature Pages Follow)

26



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be
executed and delivered by their respective duly authorized officers as of the
date first written above.

              AVNET RECEIVABLES CORPORATION, as     Seller
 
       
 
  By:    /s/ Raymond Sadowski
 
       
 
  Name:    Raymond Sadowski
 
  Title:    President and Treasurer
 
            AVNET, INC., as Servicer
 
       
 
  By:    /s/ Raymond Sadowski
 
       
 
  Name:    Raymond Sadowski
 
  Title:    Sr. Vice President, Chief Financial Officer and Assistant Secretary
 
            PREFERRED RECEIVABLES FUNDING
CORPORATION, as a Company
 
       
 
  By:    /s/ Mark Connor
 
       
 
  Name:    Mark Connor
 
  Title:    Vice President
 
            JPMORGAN CHASE BANK, N.A. (successor     by merger to Bank One, NA
(Main Office Chicago)),     as a Financial Institution and as Agent
 
       
 
  By:    /s/ Mark Connor
 
       
 
  Name:    Mark Connor
 
  Title:    Vice President

 



--------------------------------------------------------------------------------



 



              LIBERTY STREET FUNDING CORP., as a     Company
 
       
 
  By:    /s/ Bernard J. Angelo
 
       
 
  Name:    Bernard J. Angelo
 
  Title:    Vice President
 
            THE BANK OF NOVA SCOTIA, as a Financial     Institution
 
       
 
  By:    /s/ Norman Last
 
       
 
  Name:    Norman Last
 
  Title:    Managing Director

 



--------------------------------------------------------------------------------



 



              AMSTERDAM FUNDING CORPORATION, as     a Company
 
       
 
  By:    /s/ Bernard J. Angelo
 
       
 
  Name:    Bernard J. Angelo
 
  Title:    Vice President
 
            ABN AMRO BANK N.V., as a Financial Institution
 
       
 
  By:    /s/ Thomas J. Educate
 
       
 
  Name:    Thomas J. Educate
 
  Title:    Senior Vice President
 
       
 
  By:    /s/ Michael McIntyre
 
       
 
  Name:    Michael McIntyre
 
  Title:    Vice President

 



--------------------------------------------------------------------------------



 



              STARBIRD FUNDING CORPORATION, as a     Company
 
       
 
  By:    /s/ R. Douglas Donaldson
 
       
 
  Name:    R. Douglas Donaldson
 
  Title:    Treasurer
 
            BNP PARIBAS, acting through its New York     Branch, as a Financial
Institution
 
       
 
  By:    /s/ Sean Reddington
 
       
 
  Name:    Sean Reddington
 
  Title:    Managing Director
 
       
 
  By:    /s/ Michael Gonk
 
       
 
  Name:    Michael Gonk
 
  Title:    Director

 



--------------------------------------------------------------------------------



 



Annex A
EXHIBIT II
FORM OF PURCHASE NOTICE
[Date]
JPMorgan Chase Bank, N.A. (successor
by merger to Bank One, NA (Main Office
Chicago)), as Agent
1 Bank One Plaza, 21st Floor
Asset-Backed Finance
Chicago, Illinois 60670-0596
Attention: ___

         
 
  Re:   PURCHASE NOTICE

Ladies and Gentlemen:
     Reference is hereby made to the Amended and Restated Receivables Purchase
Agreement, dated as of February 6, 2002, by and among Avnet Receivables
Corporation, a Delaware corporation (the “Seller”), Avnet, Inc., as Servicer,
the Financial Institutions, the Companies and JPMorgan Chase Bank, N.A.
(successor by merger to Bank One, NA (Main Office Chicago)), as Agent (as
amended, restated, supplemented or otherwise modified from time to time the
“Receivables Purchase Agreement”). Capitalized terms used herein shall have the
meanings assigned to such terms in the Receivables Purchase Agreement.
     The Agent is hereby notified of the following Incremental Purchase:

                 
Purchase Price:
    $          
 
               
 
               
Date of Purchase:
                     
 
                Requested Discount Rate:   [LIBO Rate] [Prime Rate] [Commercial
Paper rate]
 
               
Requested Tranche Period:
               

 



--------------------------------------------------------------------------------



 



     Please credit the Purchase Price in immediately available funds to our
Facility Account [and then wire-transfer the Purchase Price in immediately
available funds on the above-specified date of purchase to]:
[Account Name]
[Account No.]
[Bank Name & Address]
[ABA #]
Reference:
Telephone advice to: [Name] @ tel. No. ( )
     Please advise [Name] at telephone no ( )
                                         if any Company will not be making this
purchase.
     In connection with the Incremental Purchase to be made on the above listed
“Date of Purchase” (the “Purchase Date”), the Seller hereby certifies that the
following statements are true on the date hereof, and will be true on the
Purchase Date (before and after giving effect to the proposed Incremental
Purchase):
          (i) the representations and warranties of the Seller set forth in
Section 5.1 of the Receivables Purchase Agreement are true and correct on and as
of the Purchase Date as though made on and as of such date;
          (ii) no event has occurred and is continuing, or would result from the
proposed Incremental Purchase, that will constitute an Amortization Event or a
Potential Amortization Event;
          (iii) the Facility Termination Date has not occurred, the Aggregate
Capital does not exceed the Purchase Limit and the aggregate Purchaser Interests
do not exceed 97% or, if the Purchaser Interest Condition is existing on the
date hereof and on the Purchase Date, 100%; and
          (iv) the amount of Aggregate Capital is $                     after
giving effect to the Incremental Purchase to be made on the Purchase Date.

              Very truly yours,
 
            AVNET RECEIVABLES CORPORATION
 
       
 
  By:    
 
       
 
       

 



--------------------------------------------------------------------------------



 



Name:
Title:
Annex B
SCHEDULE A
COMMITMENTS, COMPANY PURCHASE LIMITS
AND RELATED FINANCIAL INSTITUTIONS
Commitments of Financial Institutions

          Financial Institution   Commitment
JPMorgan Chase Bank, N.A. (successor by merger to Bank One, NA (Main Office
Chicago))
  $ 153,000,000  
 
       
The Bank of Nova Scotia
  $ 102,000,000  
 
       
ABN AMRO Bank N.V
  $ 102,000,000  
 
       
BNP Paribas, acting through its New York Branch
  $ 102,000,000  

Company Purchase Limits and
Related Financial Institutions of Companies

                  Company Purchase   Related Financial Company   Limit  
Institution(s)
Preferred Receivables
  $ 150,000,000     JPMorgan Chase Bank, N.A. (successor
Funding Corporation
          by merger to Bank One, NA (Main
 
          Office Chicago))
 
           
Liberty Street
  $ 100,000,000     The Bank of Nova Scotia
Funding Corp.
           
 
           
Amsterdam Funding
  $ 100,000,000     ABN AMRO Bank N.V.
Corporation
           
 
           
Starbird Funding
  $ 100,000,000     BNP Paribas, acting through its New
Corporation
          York Branch

 



--------------------------------------------------------------------------------



 



Annex C
SCHEDULE D
PRICING GRID

          Rating of Long-Term Debt of Avnet   Facility Fee   Program Fee
Category 1
       
BBB or higher by S&P or Baa2 or higher by Moody’s
  0.15%   0.225%
 
       
Category 2
       
BBB- by S&P or Baa3 by Moody’s
  0.20%   0.30%
 
       
Category 3
       
BB+ by S&P or Ba1 by Moody’s
  0.20%   0.40%
 
       
Category 4
       
BB or lower by S&P or Ba2 or lower by Moody’s
  0.35%   0.45%

For purposes of the foregoing, (i) if no rating for Long-Term Debt shall be
available from either Moody’s or S&P, such rating agency shall be deemed to have
established a rating for the Long-Term Debt of Avnet which is one rating grade
higher than the subordinated debt rating grade of Avnet, (ii) if no rating for
Long-Term Debt or subordinated debt of Avnet shall be available from either
Moody’s or S&P, each of the Facility Fee and the Program Fee shall be as set
forth in Category 4, (iii) if the ratings

 



--------------------------------------------------------------------------------



 



established or deemed to have been established by Moody’s and S&P shall fall
within different Categories, each of the Facility Fee and the Program Fee shall
be based upon the numerically higher Category; provided, however, that if such
ratings shall differ by more than one numerical Category, each of the Facility
Fee and the Program Fee shall be based on the Category that is one numerical
Category lower than the Category containing the lower rating and (iv) if any
rating established or deemed to have been established by Moody’s or S&P shall be
changed (other than as a result of a change in the rating system of either
Moody’s or S&P), such change shall be effective as of the date on which such
change is first announced by the rating agency making such change. Each such
change shall apply to all calculations involving any of the Facility Fee or the
Program Fee during the period commencing on the effective date of such change
and ending on the date immediately preceding the effective date of the next such
change. If the rating system of either Moody’s or S&P shall change, or if any
such rating agency shall cease to be in the business of rating corporate debt
obligations, in each case, prior to the Facility Termination Date, Avnet and the
Agent shall negotiate in good faith to amend each of the Facility Fee and the
Program Fee hereunder to reflect such changed rating system or the
unavailability of ratings from such rating agency and, pending the effectiveness
of any such amendment, each of the Facility Fee and the Program Fee shall be
determined by reference to the rating most recently in effect prior to such
change or cessation.

 



--------------------------------------------------------------------------------



 



Exhibit A
Form of Amendment No. 6 to Receivables Sale Agreement
See Attached.

 